Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 1 of 36 Page ID #:1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                              Civil No. ___________


UNITED STATES OF AMERICA,                 )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )       JURY TRIAL DEMANDED
                                          )
                                          )
VISION QUEST, INCORPORATED,               )
                                          )
      Defendant.                          )


                   UNITED STATES OF AMERICA’S COMPLAINT

       The United States of America (“United States” or “the government”), on behalf of

the United States Department of Health and Human Services (“HHS”), brings this action

against Defendant Vision Quest, Incorporated (“VQ”) under the False Claims Act, 31

U.S.C. §§ 3729–3733, and federal common law.

I.     INTRODUCTION

       1.     VQ is a manufacturer of durable medical equipment, including knee braces.

It utilizes sales representatives, including independent sales representatives, to sell its

products.

       2.     One of VQ’s independent sales representatives was a company called Results

Laboratories LLC (“Results”), which was owned and controlled by Mathias Berry

(“Berry”).




                                              1
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 2 of 36 Page ID #:2




       3.     Berry, a non-practicing chiropractor, developed a practice model for a

network of medical clinics specializing in non-surgical treatments for osteoarthritis. He

recruited chiropractors across the country to open and run the clinics. They called these

clinics the Osteo Relief Institutes (“ORIs” or “ORI Clinics”).

       4.     Beginning in 2011 and continuing through 2018, VQ paid Berry and his

company, Results, kickbacks in the form of commission payments that ranged from 20–35

percent of VQ’s net revenue on each knee brace ordered by the ORI Clinics.

       5.     The ORI Clinics were unaware of this arrangement. Berry and Anti-Gravity

Effects, LLC (“AGE”) simultaneously acted as a management company for the ORIs,

directing their purchasing decisions and taking approximately 10% of their overall revenue,

including brace sales.

       6.     Operating under the direction of Berry and his companies, the ORI Clinics

submitted claims for millions of dollars in Medicare reimbursements, including between

2013 and 2018. Berry trained the ORIs to maximize profits, focusing primarily on revenue

from Medicare beneficiaries.    The ORIs focused much of their efforts on providing as

many knee braces as they could. They placed particular emphasis on providing, and billing

Medicare for, the most profitable braces, irrespective of patient need.

       7.     VQ profited handsomely from the arrangement. By paying Berry and

Results kickbacks in the form of sales commissions, VQ was able to establish itself as the

exclusive brace supplier for 10-12 ORIs annually between 2011 and 2018. VQ understood

that Berry was in a position to tell the ORIs which braces to order. This locked in millions

of dollars in annual brace sales for VQ.


                                             2
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 3 of 36 Page ID #:3




       8.     VQ and Berry also offered special treatment to Berry’s business partner,

David Podell, who originated the ORI scheme with Berry and also operated two ORI

Clinics. Berry and his companies initially gave Podell a 20% “back end sales fee” on every

VQ knee brace Podell ordered. Podell later switched to a VQ competitor, and in 2016 VQ

wanted him to start ordering VQ braces again. But VQ did not want to report the lower

price to Medicare, and VQ therefore provided Podell with “free” knee braces as a “rebate.”

       9.     Throughout the arrangement, VQ knew that it is wrongful and illegal to pay

a sales commission to an independent contractor in a position to refer federal program

business to VQ. VQ was also aware that it was wrongful to pay Berry and Results to

recommend or arrange for the ORI Clinics’ purchase of knee braces from VQ for the ORI

Clinics’ Medicare patients in light of Berry’s dual role.

       10.    VQ and Berry went to great lengths to conceal the nature of their relationship,

further demonstrating VQ’s knowledge of the scheme’s illegality. Berry and his lead

executive, Kate Ross (“Ross”), strictly prohibited VQ and the ORI Clinics from talking to

one another. VQ agreed not to contact the ORIs directly. The purpose of restricting

communication between VQ and the ORIs was to conceal Berry’s VQ sales commissions

from the ORI Clinics.

       11.    VQ also concealed the true nature of its arrangement with Results and Berry

in its formal contracts. First it included a false statement in Results’ sales representative

agreement with VQ indicating that Berry had no control over the ORIs, and no financial

interest in them. Then in 2015, VQ agreed to pay Berry and Results higher commissions

for an arrangement whereby the ORI Clinics would purchase braces exclusively from VQ.


                                             3
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 4 of 36 Page ID #:4




Lynn Beaumarchais, VQ’s primary contact with Berry, agreed to do so but told Berry that

VQ’s lawyer advised them to break the agreement into two separate documents so that it

would not look like a kickback.

       12.    By the conduct alleged in this Introduction and in more detail below, VQ

knowingly caused the ORI Clinics to submit false claims to Medicare from January 1, 2013

through December 31, 2018. The claims resulted from VQ’s fraudulent kickback scheme.

Throughout the relevant time period, Medicare paid for most of the knee braces that VQ

sold to the ORI Clinics, and Berry and Results specifically targeted Medicare beneficiaries

through various techniques. The kickback scheme resulted in substantial costs to the

Medicare program, diverting tens of millions of dollars towards items tainted by violations

of the Anti-Kickback Statute.

       13.    VQ’s illicit arrangement with Berry and Results demonstrates several

hallmarks of the harms that the AKS is designed to prevent. It fostered overutilization and

caused patients to receive products based on kickbacks even when a lower cost and higher

quality competitive product may have been available in the marketplace. And Medicare

paid for the products.

II.    PARTIES AND BACKGROUND

       14.    Plaintiff the United States brings this action on behalf of HHS, including the

HHS component the Centers for Medicare & Medicaid Services (“CMS”), which

administers the Medicare program.

       15.    Defendant VQ is a corporation organized under California state law, with a

principal place of business in Irvine, California. VQ manufactures knee braces and other


                                             4
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 5 of 36 Page ID #:5




products intended to treat conditions such as osteoarthritis. It conducts business across the

country, and conducted a substantial amount of business in Minnesota during the relevant

time period, including with the ORI Clinic based in Minnesota.

       16.    AGE licensed the ORI system to the ORI Clinics and in return collected a

percentage of the ORI Clinics’ revenue.           Berry controlled the operations of AGE

throughout the relevant time period.

       17.    ORI Clinics purchased knee braces and injection supplies and obtained other

services through Results. Results was wholly owned and controlled by Berry until August

2015, when ownership was transferred to Northwest MedTech, Inc. Berry controlled

Northwest MedTech, Inc. and served as its majority owner, and he retained operational

control of Results.

III.   JURISDICTION AND VENUE

        18.   This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§ 1331 and 1345 because this action is brought by the United States as a

Plaintiff pursuant to the False Claims Act.

       19.    This Court may exercise personal jurisdiction over VQ pursuant to 31 U.S.C.

§ 3732(a) because VQ transacts business in the District of Minnesota, and it did so during

the relevant time period.

       20.    Venue is proper in the District of Minnesota under 31 U.S.C. § 3732 and 28

U.S.C. § 1391(b) and (c) because VQ transacts business in this District and did so during

the relevant time period, and because a substantial part of the events or omissions giving

rise to the claim occurred in Minnesota.


                                              5
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 6 of 36 Page ID #:6




       21.    Until August 2015, one of the ORI Clinics was based in Minnesota, and VQ

conducted a significant amount of business with that entity as part of its scheme. That

entity, Minnesota Arthritis Center (“MAC”), ordered braces and other products from VQ

through its sales representative, Results and paid license fees to AGE. After MAC’s

relationship with Berry was terminated in 2015, MAC continued to order braces through

VQ.

IV.    STATUTE OF LIMITATIONS

       22.    VQ executed tolling agreements with the United States that tolled the running

of the statute of limitations from June 11, 2018 through May 29, 2020.

       23.    The relevant time period for this case is January 1, 2013 through December

31, 2018.

       24.    All of the claims in this complaint are timely under 31 U.S.C. § 3731(b)(1).

V.     LEGAL BACKGROUND

       A.     The False Claims Act

       25.    The False Claims Act (“FCA”), 31 U.S.C. § 3729 et seq., was enacted to

protect the Federal Treasury. It provides, in pertinent part, that:

       any person who:

              (A) knowingly presents, or causes to be presented, a false or
                  fraudulent claim for payment or approval;

              (B) knowingly makes, uses, or causes to be made or used, a
                  false record or statement material to a false or fraudulent
                  claim;

              …



                                              6
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 7 of 36 Page ID #:7




       is liable to the United States Government for a civil penalty . . ., plus 3 times
       the amount of damages which the Government sustains because of the act of
       that person.

31 U.S.C. § 3729(a).

       26.    The FCA defines “knowingly” as “actual knowledge,” “reckless disregard,”

or “deliberate ignorance” of truth or falsity, and expressly “require[s] no proof of specific

intent to defraud.” Id. § 3729(b)(1).

       27.    The term “claim” under the FCA means “any request or demand, whether

under a contract or otherwise, for money or property” from the United States. Id. §

3729(b)(2).

       28.    A false claim is “material” under the FCA if it has a “natural tendency to

influence, or is capable of influencing,” the government’s payment decision.               Id. §

3729(b)(4).

       B.     The Anti-Kickback Statute

       29.     The Anti-Kickback Statute (“AKS”), 42 U.S.C. § 1320a-7b(b), was enacted

out of congressional concern that inducements can lead to corruption of medical decision-

making, overutilization of services and supplies, goods and services that are of poor quality

or harmful, unfair competition, and increased costs to Federal health care programs. To

protect the integrity of Federal health care programs from these difficult-to-detect harms,

Congress enacted a broad prohibition against the payment of kickbacks in any form.

      30.     The AKS prohibits any person or entity from knowingly and willfully

offering, paying, soliciting, or receiving any remuneration, directly or indirectly, to induce

or reward a person for, inter alia, purchasing, ordering, arranging for, or recommending


                                              7
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 8 of 36 Page ID #:8




the purchase or ordering of any goods or services for which payment may be made, in

whole or in part, under a federal health program, including Medicare. 42 U.S.C. § 1320a-

7b(b)(l),(2).

       31.      In addition to criminal penalties, violations of the AKS can subject the

perpetrator to exclusion from participation in federal health care programs and civil

monetary penalties. Id. § 1320a-7(a); 1320a-7(b)(7).

       32.      In the Patient Protection and Affordable Care Act (“PPACA”), Pub. L. No.

111-148, § 6402(f), 124 Stat. 119, 757 (2010) (codified at 42 U.SC. § 1320a-7b(g)),

Congress made clear that a claim that violates the AKS is a false or fraudulent claim under

the FCA. See 42 U.S.C. § 1320a-7b(g). According to PPACA’s legislative history, this

amendment to the AKS was intended to clarify “that all claims resulting from illegal

kickbacks are considered false claims for the purpose of civil actions under the False

Claims Act, even when the claims are not submitted directly by the wrongdoers

themselves.” 155 Cong. Rec. S10852 (Oct. 28, 2009) (statement of Sen. Kaufman).

       33.      The United States Department of Health and Human Services Office of

Inspector General (HHS-OIG) has promulgated “safe harbor” regulations that identify

payment practices that are not subject to the AKS because such practices run a lesser risk

of resulting in fraud or abuse. See 42 C.F.R. § 1001.952. Safe harbor protection is afforded

only to those arrangements that meet all of the specific conditions set forth in the safe

harbor. VQ’s conduct in this matter does not comply with any safe harbors.




                                             8
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 9 of 36 Page ID #:9




       C.     The Medicare Program

       34.    Title XVIII of the Social Security Act of 1965, 42 U.S.C. § 1395 et seq.,

established the Health Insurance for the Aged and Disabled Program to pay for the costs

of certain health care services. Commonly known as the “Medicare Program” or simply

“Medicare,” the program is federally funded and provides health care services to persons

65 years of age and above and to certain disabled persons.

       35.    The United States administers the Medicare Program through HHS. HHS

delegates direct responsibility for administration of the Medicare Program to its component

agency, CMS.

       36.    The Medicare Program has several parts, including Part B, which authorizes

payment for medical and other health services, including physician services, and

prescription drugs that are provided incident to a physician’s service and cannot usually be

self-administered. See 42 U.S.C. § 1395k.

       37.    Medicare covers only reasonable and necessary medical services. See 42

U.S.C. § 1395y(a)(1)(A) (providing that no payment shall be made under Part B for items

or services “that are not reasonable and necessary for the diagnosis or treatment of illness

or injury or to improve the functioning of a malformed body member”); 42 U.S.C. § 1320c-

5(a)(1) (requiring providers to assure that they provide services only when and to the extent

medically necessary); see also 42 C.F.R. § 411.15(k)(1). The requirement that services be

reasonable and necessary is central to the government’s reimbursement decision under

Medicare for Part B services because it strikes at the essence of the government’s bargain

with healthcare providers.


                                             9
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 10 of 36 Page ID #:10




         38.    Healthcare providers that wish to submit claims for Medicare reimbursement

  must enroll in the Medicare program. As a part of that enrollment process, the provider

  must certify its compliance with Medicare laws, regulations, and program instructions and

  conditions. See 42 C.F.R. § 424.510.

         39.    In particular, a provider must sign a Medicare Provider Enrollment

  Agreement (CMS Form 855) to participate in the Medicare program. The Provider

  Enrollment Agreement states, “I agree to abide by the Medicare laws, regulations and

  program instructions that apply to this supplier. The Medicare laws, regulations, and

  program instructions are available through the Medicare contractor. I understand that

  payment of a claim by Medicare is conditioned upon the claim and the underlying

  transaction complying with such laws, regulations, and program instructions (including,

  but not limited to, the Federal anti-kickback statute and the Stark law), and on the supplier’s

  compliance with all applicable conditions of participation in Medicare.” By signing the

  form, the applicant attests to having read and understood all applicable Medicare laws,

  regulations, and program instructions.

         40.    To obtain Medicare and Medicaid reimbursement for certain outpatient

  items or services, providers and suppliers submit a claim form known as the CMS 1500

  form (“CMS 1500”) or its electronic equivalent, the 837P format. 42 C.F.R. § 424.32.

         41.    Among the information the provider or supplier includes on a CMS 1500 or

  837P are certain five-digit codes, including Current Procedural Terminology Codes (“CPT

  codes”) and Healthcare Common Procedure Coding System (“HCPCS”) Level II codes,

  that identify the services rendered and for which reimbursement is sought, and the unique


                                                10
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 11 of 36 Page ID #:11




  billing identification number of the “rendering provider” and the “referring provider or

  other source.” The Medicare statute requires that each request for payment or bill

  submitted for an item or service payable under Medicare Part B include the name and

  unique physician identification number for the referring physician.                 42 U.S.C.

  § 1395l(q)(1).

         42.    When submitting claims to Medicare, providers certify on the CMS 1500,

  inter alia, that (a) the services rendered are medically indicated and necessary for the health

  of the patient; (b) the information on the claim form is “true, accurate, and complete”; and

  (c) the provider understands that “payment and satisfaction of this claim will be from

  Federal and State funds, and that any false claims, statements, or documents, or

  concealment of material fact, may be prosecuted under applicable Federal and State laws.”

  Providers further certify that their claims comply “with all applicable Medicare . . . laws,

  regulations, and program instructions for payment including but not limited to the Federal

  anti-kickback statute and Physician Self-Referral law (commonly known as the Stark

  Law).” CMS 1500 also requires providers to acknowledge that: “Any person who

  knowingly files a statement of claim containing any misrepresentation or any false,

  incomplete or misleading information may be guilty of a criminal act punishable under law

  and may be subject to civil penalties.”

         43.    Similarly, when enrolling to submit claims electronically, providers certify

  that   they   will   submit    claims   that   are   “accurate,   complete,   and    truthful.”

  https://www.cms.gov/Medicare/CMS-Forms/CMS-Forms/Downloads/CMS10164B.pdf

  (last visited May 31, 2019).


                                                 11
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 12 of 36 Page ID #:12




         44.    In submitting Medicare claim forms, providers must certify that the

  information included on the form presents an accurate description of the services rendered

  and that the services were medically necessary. A provider’s certification that the services

  were medically necessary is a condition of payment of the claim. 42 C.F.R. § 424.24.

         45.    Compliance with the AKS is a condition of payment under federal health

  care programs, and providers participating in the Medicare and Medicaid programs must

  agree to comply with the AKS and certify such compliance.

         46.    From January 1, 2013 through December 31, 2018, VQ caused the ORI

  Clinics to submit claims to CMS, through various Medicare contractors, for knee braces

  tainted by illegal kickbacks.

  VI.    VQ CAUSED THE ORI CLINICS TO BILL MEDICARE FOR
         EXPENSIVE KNEE BRACES THAT WERE TAINTED BY KICKBACKS
         AND THAT MANY PATIENTS DID NOT NEED

          47.   VQ provided Berry, through his companies Results and AGE, with a sales

  commission on every VQ knee brace the ORI Clinics purchased. While VQ provided these

  commissions, it knew that Berry controlled the referrals from the ORI Clinics and was

  directing them to order knee braces from VQ. VQ went to great lengths to conceal the

  relationship from the ORI Clinics.

         48.    The ORI Clinics were part of a brand started by Berry that specialized in

  treatment of osteoarthritis of the knee through three primary modalities: (1)

  viscosupplementation, (2) knee braces, and (3) physical therapy. Viscosupplementation is

  a treatment therapy for osteoarthritis in which a doctor injects synthetic hyaluronic acid




                                              12
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 13 of 36 Page ID #:13




  into a patient’s joint to supplement the natural elastic and viscous properties of synovial

  joint fluid.

            49.      VQ’s kickback scheme incentivized Berry and Ross to push the ORIs to

  order unnecessary knee braces, including expensive custom-fabricated knee braces for

  patients who did not need braces or could have used less expensive braces or orthotics.

  VQ encouraged this behavior, in part by setting sales targets and letting Berry and Ross

  know when sales were falling short of expectations.

            A.       VQ’s Secret Kickbacks to Results

            50.      VQ paid Results a commission of between 20-35% on every brace that an

  ORI Clinic purchased.

            51.      AGE received a share of the Medicare reimbursement for the false claims

  seeking reimbursement for knee braces through its license agreements with the ORI

  Clinics.        It also participated in the scheme as the management company for the ORIs,

  directing them provide as many knee braces as possible.

            52.      VQ charged the clinics prices that were considerably higher than VQ’s

  competitors, and higher than VQ would have been willing to charge the ORI Clinics if it

  had not been paying kickbacks to Berry. Indeed, when former ORI Clinics terminated their

  arrangement with AGE and continued to order braces from VQ, VQ gave them better

  prices.

            53.      Beginning in December 2015, VQ agreed to give a much better deal, as

  compared with the other ORIs, to clinics operated by Berry’s business partner David

  Podell. Podell had moved his business away from VQ because comparable braces from a


                                                 13
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 14 of 36 Page ID #:14




  VQ competitor cost far less than what VQ and Results were charging the ORI Clinics. VQ

  beat the price offered by the competitor, but disguised the arrangement from Medicare and

  the other ORIs by giving Podell’s clinics free braces in conjunction with his orders rather

  than lowering the per-brace price.

         54.    VQ was aware that throughout the relevant time period, Berry directed the

  ORI Clinics to order braces exclusively from VQ. In 2015, VQ formalized an exclusive

  relationship that prohibited Berry and Results from selling knee braces that competed with

  VQ.

         55.    VQ was aware that its arrangement with Results was wrongful and illegal. It

  was aware that Berry was controlling the brace referrals from the ORI Clinics while

  receiving commissions on the braces provided to Medicare beneficiaries.

         56.    VQ took steps to disguise the arrangement. The contracts between VQ and

  Results intentionally misstated Berry’s relationship with the ORI Clinics to make them

  appear consistent with the AKS. And when VQ and Results formalized the exclusive

  arrangement in 2015, they memorialized the agreement in two separate documents so that

  it would appear less like a kickback.

         57.    The ORI Clinic group was one of VQ’s largest customers.

         58.    Berry and Ross made very clear to both VQ and the ORI Clinics that they

  were not permitted to contact each other, and that all communications must be routed

  through Berry and Ross. They imposed this restriction to prevent the ORI Clinics from

  discovering that Berry and Results were receiving a commission on the brace orders.




                                              14
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 15 of 36 Page ID #:15




        59.    VQ understood that preventing communications between VQ and the ORI

  Clinics would have a negative impact on the quality of custom-fabricated braces provided

  to beneficiaries. VQ could not discuss the braces with the ORIs, and therefore could not

  provide instructions to the ORIs or correct poor-quality photos that were used to

  manufacture the custom braces. The company was willing to accept that tradeoff in order

  to continue to receive sales from Results and the ORIs.

        60.    The powerful incentives created by the kickback arrangement led Berry and

  his companies to encourage the clinics to over-prescribe knee braces. The more knee

  braces and other VQ products the ORI Clinics purchased, and the more VQ charged, the

  more Results and Berry received in commissions.

        61.    Numerous chiropractors ultimately signed up for the ORI program, entered

  into licensing agreements with AGE, and operated ORI Clinics, including the following:

               A. Jeff Lavell and Joe Biernat, chiropractors licensed in Minnesota, who

                   operated an ORI Clinic in Maplewood;

               B. Kevin Barton, a chiropractor licensed in Texas, who operated ORI Clinics

                   in San Antonio and Austin;

               C. Cassidy Boelk, a chiropractor licensed in California, who operated an

                   ORI Clinic in San Diego;

               D. Igal Dubov, a chiropractor licensed in New Jersey, who operated an ORI

                   Clinic in Wall Township;

               E. Andrew Keith, a chiropractor licensed in California, who operated an

                   ORI Clinic in West Covina;


                                              15
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 16 of 36 Page ID #:16




               F. Jeffrey Keller, a chiropractor licensed in Colorado, who operated ORI

                   Clinics in Colorado Springs and Denver;

               G. Stephen Lembo, a chiropractor licensed in New York, who operated an

                   ORI Clinic in Smithtown;

               H. Brett MacKenzie, a chiropractor licensed in Texas, who operated an ORI

                   Clinic in Dallas, along with his father, David MacKenzie;

               I. Scott MacKenzie, a chiropractor licensed in Arizona (and Brett’s

                   brother), who operated an ORI Clinic in Phoenix;

               J. Anthony Scatena, a chiropractor licensed in Kentucky, who operated ORI

                   Clinics located in Lexington and Louisville;

               K. Doug Simper, a chiropractor licensed in Illinois, who operated an ORI

                   Clinic in Elmhurst; and

               L. David Podell, a chiropractor licensed in New Jersey, who operated clinics

                   in Edgewater, New Jersey and in New York City under the ORI brand.

        B.     VQ Encouraged Berry and Ross to Pressure the ORI Clinics to Order
               More Braces to Meet VQ’s Sales Targets and Increase Results’ Sales
               Commissions

        62.    Beaumarchais, VQ’s primary contact with Berry and Results, informed Berry

  and Results of their sales targets and encouraged them to meet those targets. When the

  brace sales to the ORI Clinics were below those targets, Beaumarchais encouraged Berry

  and Results to take action to meet them.




                                              16
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 17 of 36 Page ID #:17




         63.    Berry and Ross, in turn, urged the ORI chiropractors to increase brace sales

  (and correspondingly Results’ commissions from VQ). In particular, Berry pushed the

  expensive VQ custom-fabricated knee braces, without regard for patient need.

         64.    On multiple occasions, Beaumarchais contacted Berry and Ross to let them

  know that they were not on track to meet their monthly sales numbers. She understood

  that they would take action to address the issue.

         65.    For example, on October 1, 2013, Beaumarchais sent Berry an email,

  indicating that the September numbers are “not close to where you thought you would be.”

         66.    The very next week, Berry pressured several ORI chiropractors to increase

  the number of braces offered to patients. On October 6, 2013, Berry told the ORI Colorado

  Springs chiropractors that they “really need to figure out the braces.” Without having met,

  seen, or evaluated any patients, he continued, “we only have 21 braces and 36 arthrograms

  … [t]hat needs to be at least 28 based on that. We are 7 shy MINIMUM … We need to

  keep that number up. Mission Critical.” Writing later in the chain, Berry instructed,

  “[your] number one job is to get braces out[.] and you know when you do an xray that

  person is going to need a brace so you can be ready.” On October 8, 2013, a clinic

  chiropractor at the ORI Colorado Springs clinic wrote back to Berry, “I am trying to use

  the ‘entrepreneurial spirit’ you mentioned to improve the brace numbers.”

         67.    Also on October 6, 2013, Berry told the ORI Dallas chiropractor to “get those

  braces back up. You have 61 Arthrograms. That’s at least 50 braces.”

         68.    That same day, Berry told Igal Dubov in New Jersey, “Hey you REALLY

  NEED TO WORK ON THIS THIS WEEK[.] You did 60 Arthrograms[.] WORST case


                                               17
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 18 of 36 Page ID #:18




  you should be at 48 braces. You did 31[.] That’s off by minimum of 17[.]” Telling Dubov

  that this lost revenue is a “difference of about 12k or 50k a month,” Berry continued,

  “That’s like almost all your empl[o]yee costs paid, or most of your marketing, or a new

  BMW every month … it’s worth it!!!”

         69.    The next week, Berry wrote a similar email to the Minnesota ORI. Berry

  complained that the opportunity cost of not providing enough braces equated to “5-10

  grand last week…20-40K a month […] 240 to 480 a year.” Joe Biernat, one of the

  chiropractors who controlled the Minnesota operation, responded, “We are pushing out as

  many as we can. We would like to do more as well.” Berry then asked to speak with him

  to see what they could do to “improve the touch points.”

         70.    In November, after seeing ORI’s sales go up dramatically, Beaumarchais

  wrote, “WOW … did you just overload their shelves….” Results’ brace sales to the ORIs

  increased from just under $500,000 for September 2013 to just over $700,000 for October

  2013. VQ paid Results $125,000 in commissions for that month alone, a 25% increase from

  the previous month.

         71.     In July 2017, Beaumarchais emailed Berry and Ross to express concern that

  the brace numbers were lower than she expected. She wrote, “I am copying Kate too as I

  know she is very instrumental in driving the order . . . I know Kate always pushes

  braces!!!!”

         72.    The financial incentives created by VQ’s illicit kickback arrangement led

  Berry to push brace sales on other occasions as well.




                                              18
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 19 of 36 Page ID #:19




         73.    For example, when the San Antonio clinic chiropractor told Berry that he

  already had too many braces on his shelves and did not want to order more, Berry

  responded that “[t]here shouldn’t be any braces there at all – that’s like 30k a month

  minimum lost[.] … The braces [stacking] up is the only thing [I] have to know whether

  they are handing them out and seems to be the only reason you know too…. At this point

  short of a dog shock collar that shocks the [expletive] out of them if a new patient walks

  out without a brace when appropriate, [I’m] at a loss.”

         74.    Berry told the Minnesota ORI Clinic chiropractor in 2013 that he should

  “make sure it’s explained when [taking] the pictures that once the pictures are taken they

  have to get the brace.”

         75.     Berry informed another chiropractor in 2012 that 80 percent of the patients

  should be “candidates for braces” and that half of those should be bilateral, meaning the

  patients should get two braces.

         76.     When the Dallas chiropractor permitted someone else to screen patients for

  braces, Berry informed him that the brace numbers had been way too low. Berry directed

  the chiropractor, “you need to do ALL of [the brace screenings] until further notice.”

         77.     In late-May 2014, Berry told one of the Colorado chiropractors to go

  through the files of the patients who were coming in the following week and plan to give

  all of them braces. The following day, the chiropractor in charge of increasing brace usage

  in the Colorado location emailed Berry to celebrate the fact the location had broken its

  previous record for the number of braces given out in a single day. Berry complimented

  his “great great work.”


                                              19
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 20 of 36 Page ID #:20




         78.     Ross thanked the brace specialist at the San Diego location in June 2015 for

  doing so many custom braces.

         C.     VQ Was Aware that Berry Controlled the ORI Clinics

         79.     VQ was aware that Berry exerted considerable control over the ORI Clinics

  and largely controlled their operations.

         80.     In 2016, when VQ was having trouble collecting money from the ORI

  Clinics, another VQ executive suggested that VQ should reach out to the ORI Clinics

  directly. Beaumarchais made clear to him that Berry controlled the whole operation, and

  that circumventing him could have disastrous consequences.

         81.     Beaumarchais informed the VQ executive:

         Results Lab entity is Matt Berry, which hold these accounts (and us) captive
         by the services, contract and process which he controls. These shareholders
         for the most part play in his sandbox. He picks programs and products,
         services, lawyers, billers, marketing, training, and name recognition “Osteo
         Relief[.]” The principal shareholder [referring to the chiropractor operating
         each ORI Clinic] does not veer from the system often as they feel he brings
         value to their business and growth. Those who have chosen to explore other
         options have been cut off immediately.

         82.      Beaumarchais reiterated the strict communication restriction: “we are not

  allowed to contact the shareholders directly . . . I am not allowed to contact the office

  without permission. So to reach out to these offices for a payment plan and not arrange it

  through Matt could be catastrophic to us for all locations.”

         83.     Beaumarchais advised that “one account already uses [a VQ competitor]

  and only orders because Matt makes him.” If VQ angered Berry, “Matt will source the

  change and he more than likely will move all business away.” She indicated that the ORI



                                              20
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 21 of 36 Page ID #:21




  Clinics had concerns about the quality of the VQ braces, and indicated, “to believe any

  location is satisfied with our product and would not look elsewhere or support us if Matt

  tried to changed products would be naive on our part.”

         84.     Beaumarchais further advised, “I believe as long as the shareholders are

  associated with Matt these accounts [are] an all or nothing complicated entity . . . On a

  side note they supposedly are opening new locations. Future business ???”

         D.     Podell Arrangement

         85.    David Podell had a unique role among the chiropractors who controlled ORI

  Clinics. He operated ORI Clinics in New Jersey and New York. In addition, he was

  Berry’s business partner and received a portion of AGE’s profits, as well as a commission

  on the brace sales at his practice for a period of time.

         86.     Because Podell and Berry were partners in the original ORI scheme, Berry

  did not control Podell’s behavior to the same degree as the chiropractors at the other ORI

  Clinics. Podell learned in 2012 that one of VQ’s competitors offered a similar brace for

  less money than Berry and VQ were charging the ORI Clinics. In October 2012, Podell

  told Berry that “VQ is way too high with their prices . . . .” He told Berry and Ross that

  VQ needed to reduce their prices considerably to be competitive with other brace

  manufacturers. Podell ultimately stopped ordering from VQ and began ordering from the

  competitor.

         87.    VQ was very interested in regaining Podell’s business. It knew that Podell

  was price-sensitive, and asked Berry to determine the price it would have to charge in order




                                                21
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 22 of 36 Page ID #:22




  to bring him back into the fold. Berry obtained that information from Podell and sent it to

  VQ.

         88.     Although VQ had a strong desire to regain Podell’s business, it did not want

  to lower the actual price it charged for the braces.   Beaumarchais told Berry that there

  were two reasons for this reluctance. She indicated that the primary reason VQ did not

  want to lower the price was to avoid having to report that price to Medicare, which she

  explained to Berry would impact VQ’s future Medicare reimbursement. VQ did not want

  to report to the government that it was charging one of its customers a considerably lower

  price than it was charging other customers. VQ also did not want to lower the price it was

  charging the other ORI Clinics.

         89.     Therefore, instead of lowering its prices, VQ chose to provide Podell with

  free braces when he ordered braces from them. Because the price Podell had been receiving

  from VQ’s competitor was so much lower than the price VQ and Berry were charging the

  ORI Clinics, VQ had to provide 11 free braces for every 20 braces Podell ordered in order

  to beat its competitor’s overall price.

          E. Concealment

         90.     The ORI Clinics were unaware that Berry was acting as a clandestine VQ

  sales representative. Forbidding direct communications between VQ and the ORIs

  permitted Berry to conceal the arrangement. VQ actively participated in the subterfuge.

         91.     Beaumarchais told fellow VQ representatives on multiple occasions that

  Berry and Ross strictly prohibited VQ from reaching out to the ORIs without Berry’s

  express consent. She informed her colleagues on multiple occasions that Berry felt so


                                              22
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 23 of 36 Page ID #:23




  strongly about preventing these communications that if VQ contacted the ORIs directly,

  Berry would likely terminate the VQ relationship and take the ORIs’ business elsewhere.

         92.     VQ was aware that acquiescing in this prohibition on contacting the ORI

  Clinics created quality of care issues.

         93.     In order to manufacture a custom-fabricated knee brace, VQ asked its

  customers to send photos of the patients’ knees in order to manufacture a brace suited to

  the patient.

         94.     In 2013, the ORI Clinics were routinely sending pictures to VQ that were

  of such poor quality that they were very difficult to use.

         95.     In July 2013, for example, the Minnesota ORI sent pictures of two knees

  for a patient’s bilateral order. VQ’s order processing specialist realized that the pictures

  were obviously not from the same patient, and asked Ross to check with the Minnesota

  ORI and fix the pictures. Ross responded that the client had reviewed the pictures and said

  they looked good.

         96.     The VQ specialist forwarded the issue to VQ’s Chief Operating Officer,

  Kevin Lunau, who told Beaumarchais that the VQ products are “only as good as the pattern

  it’s made from” and that having pictures from two different patients was a problem. He

  told Beaumarchais that he would send a number of examples of problematic photos to

  Beaumarchais, and that she needed to go around Berry and contact the ORI Clinics directly

  to get them trained.




                                               23
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 24 of 36 Page ID #:24




         97.     Beaumarchais responded that if VQ in fact went around Berry to contact the

  clinics directly and get them trained, “we can kiss the business goodbye. You need to

  understand at this point he will not let us train them.”

         98.     VQ continued to use the subpar photos without training the ORI Clinics,

  and the issues continued. In September 2013, one of the other ORI Clinics sent photos to

  VQ to make custom braces that Berry described as a “wreck” and the order processing

  specialist agreed were “horrible.” When the VQ order processing specialist asked Lunau

  how to proceed, Lunau told the specialist that she should just do the best she could with

  the horrible photos.

          F. VQ Was Aware that Its Arrangement with Results Was Wrongful and
             Illegal

         99.    VQ knew throughout the relevant time period that the AKS prohibits

  offering, paying, soliciting, or receiving anything of value to induce referrals for Medicare

  services or items and that Medicare does not reimburse services or items tainted by

  kickbacks.

         100.   VQ’s discussions of the arrangement confirm its awareness that the

  arrangement was wrong, improper and illegal.

         101.    Under a March 1, 2011 contract, Results and Berry agreed to a sales

  representative agreement to VQ, as a non-employee independent contractor. Under the

  agreement, Berry agreed to “secure orders for VQ,” “manage the business relationship with

  the accounts on a daily basis,” and “act as the liaison between VQ and its accounts.”




                                                24
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 25 of 36 Page ID #:25




         102.   Section 4.10 of the March 2011 contract provided (with emphasis in the

  original):

         Physician Relationships. CONTRACTOR represents and warrants to VQ
         that it is not in a position to, cannot and does not influence or in any way
         affect referrals of patients to VQ or to any other providers. Both VQ and
         CONTRACTOR acknowledge and agree that the compensation that will be
         paid to CONTRACTOR under this agreement has been determined based
         on the fair market value of the services to be provided by CONTRACTOR
         and no part thereof is intended to be, and no part thereof shall be construed
         as, payment for a referral or payment to influence a referral.
         CONTRACTOR’s sole member is a licensed chiropractor: however, he
         no longer practices and does not provide chiropractic services to
         patients or have any financial, management or other interest in any
         other entity or person that is in a position to refer patients to VQ.

         103.   The bolded and underlined representation was a blatant misrepresentation.

  The “Contractor’s sole member,” Berry, in fact had a “financial, management or other

  interest in any other entity or person that is in a position to refer patients to VQ” through

  his relationship with the ORI Clinics. He was actively involved in the operation of the ORI

  Clinics and determined the products they would use. He also collected license fees on the

  ORI Clinics’ total revenue via AGE’s arrangement, which included revenue from knee

  braces. He also was integrally involved in bringing patients to the ORI Clinics through an

  advertising program he established, and was generally in a position to affect referrals of

  patients to VQ. In short, the Section 4.10 was materially false.

         104.   The VQ Agreement was amended several times but always included the

  language in Section 4.10 above.

         105.   VQ’s Compliance Plan in force throughout the relevant time period

  dedicated a section to the prohibition on kickbacks, titled “No kickbacks,” which restated



                                               25
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 26 of 36 Page ID #:26




  in full the AKS’ prohibition regarding kickbacks. The next section of the Compliance Plan

  detailed “Specific Risk Areas” and highlighted that “Arrangements with potential referral

  sources are subject to heightened scrutiny given the legal and regulatory framework within

  which VQ Orthocare conducts business,” and “Kickbacks to physicians or other potential

  referral sources are prohibited.”

         106.   VQ understood that its relationship with Results and Berry had to comply

  with the AKS, which makes it illegal to offer, pay, solicit, or receive anything of value in

  return for Medicare referrals.

         107.   The VQ Agreement included a non-compete clause, which required Berry

  and Results to refrain from “engag[ing] in any ‘Competitive Activities’” that included

  “selling, offering for sale, promoting, receiving, or soliciting orders” for competing

  products.

         108.   VQ made sure that the clause in the agreement formally excluded knee

  braces. In practice, however, Beaumarchais indicated that from the beginning of their

  arrangement, she expected Berry to exclusively sell VQ knee braces. Beaumarchais also

  understood that Berry exerted control over the ORI Clinics, including directing them to

  order VQ knee braces.

         109.   Berry in turn treated the agreement as exclusive, pressuring and directing the

  ORI Clinics to use VQ knee braces. When the ORI Clinics had concerns about the quality

  of the braces, Berry told VQ that he was doing what he could do to keep them ordering

  braces from VQ. Beaumarchais internally discussed VQ’s understanding of Berry’s ability

  to do so, as in the 2016 email exchange discussed above.


                                              26
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 27 of 36 Page ID #:27




         110.   In 2015, Berry, Results and VQ amended their agreement to expressly make

  VQ the exclusive brace supplier for the ORI Clinics.

         111.   The amended agreement also made clear that Berry, through his entities,

  owned and controlled the intellectual property of the ORI Clinics.

         112.   Because VQ was providing a commission to an individual it knew controlled

  the referrals from the ORI Clinics, and the individual was agreeing to exclusively sell VQ

  knee braces, the agreement further formalized the illegal kickback arrangement.

         113.   Beaumarchais and James Knape, VQ’s CEO, both discussed the potential

  modified arrangement with Berry. VQ made clear that it was anxious to maintain its

  lucrative relationship with Berry. Beaumarchais understood that the company would need

  to run the proposed arrangement by VQ’s lawyer, but in a colorful turn of phrase, she

  informed Knape that she would hold the lawyer’s feet to the fire while massaging Berry’s

  feet behind the scenes.

         114.   After consulting with the lawyer, Kevin Keenan, Beaumarchais informed

  Berry that VQ would agree to the updated arrangement Berry was seeking. She indicated

  that Mr. Keenan broke the arrangement up into two separate agreements and structured it

  in a particular way because it was the only way he could structure the deal so that it did not

  look like a kickback.

         115.   An arrangement that would violate the AKS if formalized in one agreement

  does not become legal when memorialized in two.

         116.   The updated agreement in 2015 formalized Berry’s role as an exclusive sales

  agent of VQ, gave him an even greater incentive to sell as many VQ products as possible,


                                               27
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 28 of 36 Page ID #:28




  and made Berry’s control over the ORIs explicit within the agreements. The updated

  agreement maintained Results’ commission percentage at 25%, but gave Results the

  opportunity to increase that percentage to 35% in any month that it achieved a monthly

  sales volume target.

         117.   VQ was aware of, and intended, that most of the knee braces subject to this

  arrangement would be reimbursed by Medicare.

         118.   VQ was well-versed in Medicare rules and regulations, and was aware

  throughout the relevant time period that most knee braces intended to treat osteoarthritis

  would be billed to Medicare. It is a Medicare-approved provider, and it agreed to follow

  Medicare’s rules when it enrolled as a DME provider so that it could bill the program

  directly.

         119.   In a recent audit of VQ’s direct billing, CMS’ Office of the Inspector General

  concluded that VQ had not fully complied with Medicare requirements in connection with

  its billing for orthotic braces. The audit specifically concluded that VQ had billed for

  braces that were not medically necessary, and estimated that VQ had obtained at least $2.5

  million in payments that should not have been allowed. 1

          G. Sales and Representative Claims

         120.   VQ successfully obtained a large volume of brace sales from the ORIs.

  The ORIs ordered a great deal of VQ braces, including many custom-fabricated braces,




  1
   This is included for context; this Complaint does not seek to recover for VQ’s direct
  billings to Medicare.

                                              28
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 29 of 36 Page ID #:29




  and submitted reimbursement claims for them to Medicare. These claims were false

  because they were tainted by VQ’s illegal kickback scheme.

          121.   Between 2013 and 2018, VQ paid Results and Berry more than $5 million

  in sales commissions. Over that same time period, the ORI Clinics billed Medicare for

  over $18 million for knee braces alone.

          122.   The following are representative examples of Medicare claims:

                                            Date
                                                        Date                      Amount
   Bene      Clinic        Brace            From                     Date Paid
                                                        Received                  Paid
                                            Claim
   Patient   Downtown      K0901,
                                             11/16/16     11/18/16    11/30/16     $654.55
   A         NYC           Left
             Downtown      K0901,
                                             11/16/16     11/18/16    11/30/16     $654.55
             NYC           Right
   Patient                 L1843,
             Dallas                           10/7/13     10/10/13    10/13/13     $660.28
   B                       Right
             Dallas        L1843, Left        10/7/13     10/10/13    10/13/13     $660.28
   Patient   San           L1843,
                                              10/7/13      10/9/13    10/17/13     $660.28
   C         Antonio       Right
             San
                           L1843, Left        10/7/13      10/9/13    10/17/13     $660.28
             Antonio
   Patient   Los           L1843,
                                              10/7/13     10/21/13    10/25/13     $641.06
   D         Angeles       Right
             Los
                           L1843, Left        10/7/13     10/21/13    10/25/13     $641.06
             Angeles
   Patient   Downtown      K0901,
   E         NYC           Right              8/30/16       9/2/16       9/8/16    $654.55
             Downtown      K0901,
             NYC           Left               8/30/16       9/2/16       9/8/16    $654.55
   Patient   Downtown      L1846,
   F         NYC           Right              5/24/16      8/31/16       9/3/16    $942.03
             Downtown
                           L1846, Left
             NYC                              5/24/16      8/31/16       9/3/16    $942.03
             Wall
   Patient                 L1843,
             Township,                        10/8/13     10/10/13    10/18/13     $525.81
   G                       Right
             NJ



                                               29
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 30 of 36 Page ID #:30




                                      Date
                                                  Date                      Amount
  Bene      Clinic      Brace         From                     Date Paid
                                                  Received                  Paid
                                      Claim
            Wall
            Township,   L1843, Left     10/8/13     10/10/13    10/18/13     $641.05
            NJ
  Patient               L1844,
            Minnesota                   10/8/13       4/9/14      4/19/14   $1,114.72
  H                     Right
            Minnesota   L1844, Left     10/8/13       4/9/14      4/19/14   $1,114.72
  Patient   Colorado    L1843,
                                        10/8/13     10/10/13    10/13/13     $664.01
  I         Springs     Right
            Colorado
                        L1843, Left     10/8/13     10/10/13    10/13/13     $664.01
            Springs
  Patient   Colorado    L1844,
  J         Springs     Right          10/26/15      3/31/16       4/3/16   $1,259.48
            Colorado
                        L1844, Left
            Springs                    10/26/15      3/31/16       4/3/16   $1,259.48
  Patient               L1843,
            Kentucky                    10/9/13     10/30/13      11/3/13    $660.34
  K                     Right
            Kentucky    L1843, Left     10/9/13     10/30/13      11/3/13    $660.34
  Patient   Colorado    L1844,
  L         Springs     Right           7/11/16      6/22/17      6/29/17   $1,254.43
            Colorado
                        L1844, Left
            Springs                     7/11/16      6/22/17      6/29/17   $1,254.43
  Patient   Downtown    K0901,
                                         5/5/16      8/31/16       9/3/16    $654.55
  M         NYC         Right
            Downtown    K0901,
                                         5/5/16      8/31/16       9/3/16    $654.55
            NYC         Left
            Wall
  Patient               L1843,
            Township,                  10/15/13     10/17/13    10/20/13     $660.34
  N                     Right
            NJ
            Wall
            Township,   L1843, Left    10/15/13     10/17/13    10/20/13     $660.34
            NJ
  Patient               L1844,
            Minnesota
  O                     Right           2/18/15      2/19/15       3/7/15   $1,142.76
            Minnesota   L1844, Left     2/18/15      2/19/15       3/7/15   $1,142.76
  Patient               L1843,
            Dallas                     10/15/13     10/18/13    10/23/13     $660.28
  P                     Right
            Dallas      L1843, Left    10/15/13     10/18/13    10/23/13     $660.28



                                         30
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 31 of 36 Page ID #:31




                                      Date
                                                  Date                      Amount
  Bene      Clinic      Brace         From                     Date Paid
                                                  Received                  Paid
                                      Claim
  Patient   Colorado    L1844,
                                       10/15/13 10/17/2013      10/20/13    $1,228.58
  Q         Springs     Right
            Colorado
                        L1844, Left    10/15/13     10/17/13    10/20/13    $1,228.58
            Springs
  Patient               L1844,
            Kentucky
  R                     Right           5/23/16      5/31/16       6/8/16   $1,168.33
            Kentucky    L1844, Left     5/23/16      5/31/16       6/8/16   $1,168.33
  Patient
            Minnesota   L1843, Left
  S                                     3/25/14      3/31/14       4/6/14    $663.36
                        L1843,
            Minnesota
                        Right           3/25/14      3/31/14       4/6/14    $663.36
  Patient               L1844,
            Minnesota
  T                     Right           10/5/17      10/9/17    10/12/17    $1,146.15
  Patient               L1844,
            Dallas
  U                     Right           11/9/15     10/31/16      11/5/16   $1,170.96
            Dallas      L1844, Left     11/9/15     10/31/16      11/5/16   $1,170.96
  Patient               L1844,
            Dallas                     10/17/13     10/23/13      11/6/13   $1,142.24
  V                     Right
            Dallas      L1844, Left    10/17/13     10/23/13   11/6/2013    $1,142.24
  Patient               L1844,
            San Diego
  W                     Right            7/6/16      7/13/16      7/21/16    $744.80
            San Diego   L1844, Left      7/6/16      7/13/16      7/21/16    $744.80
  Patient               L1844,
            Dallas
  X                     Right           3/22/16       3/6/17      3/12/17   $1,166.29
            Dallas      L1844, Left     3/22/16       3/6/17      3/12/17   $1,166.29
  Patient   San         L1844,
  Y         Antonio     Right           8/14/17      8/16/17      8/19/17   $1,136.80
            San
                        L1844, Left
            Antonio                     8/14/17      8/16/17      8/19/17   $1,136.80
  Patient
  Z         San Diego   L1843, Left     1/11/18      1/16/18      1/19/18    $666.38
  Patient               L1844,
  AA        Minnesota   Right           9/15/14      9/16/14      10/9/14   $1,125.87
            Minnesota   L1844, Left     9/15/14      9/16/14      10/9/14   $1,125.87
  Patient               L1844,
  BB        Minnesota   Right           6/25/13      6/28/13       7/5/13   $1,114.72
            Minnesota   L1844, Left     6/25/13      6/28/13       7/5/13   $1,114.72



                                         31
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 32 of 36 Page ID #:32




                                          Date
                                                           Date                      Amount
   Bene      Clinic         Brace         From                          Date Paid
                                                           Received                  Paid
                                          Claim
             Wall
                            L1844,
   Patient   Township,
                            Right
   CC        NJ                                  9/14/16      9/20/16      9/23/16   $1,142.66
             Wall
             Township,      L1844, Left
             NJ                                  9/14/16      9/20/16      9/23/16   $1,142.66

          H. VQ’s Conduct Was Material to Payment

          123.   The statutory and regulatory provisions cited in this Complaint underscore

  the importance that the government attaches to the requirement that Part B services and

  items be free from the influence of kickbacks when the government decides whether to pay

  claims. It is also a condition of payment that providers comply with the AKS and do not

  offer, solicit, or receive anything of value in exchange for recommending, arranging, or

  ordering services or items reimbursed by Medicare.

          124.   A reasonable person would know that Medicare does not pay for services and

  items that are tainted by illegal kickbacks.

          125.   VQ was aware of these conditions of payment.

          126.   VQ engaged in a continuous pattern of behavior that caused the government

  to pay for services that that were tainted by illegal kickbacks. These violations were not

  isolated at a specific ORI clinic or with respect to a particular Medicare beneficiary.

  Rather, as alleged in this Complaint, Defendant’s violations were systematic and pervasive

  over a period of years, covering numerous beneficiaries who sought treatment at the ORI

  Clinics. Moreover, these were not technical or de minimis violations, but violations of

  basic Medicare requirements.

                                                 32
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 33 of 36 Page ID #:33




         127.   The violations were material to the government’s decision to pay claims to

  the ORI Clinics for knee braces that were tainted by VQ’s illegal kickbacks.

         128.   Consistent with its statutory authority, the government routinely denies

  payment for Part B services and items where it determines that the services are not covered

  by Medicare, because the services were tainted by illegal kickbacks in violation of the AKS

  and/or were not reasonable and necessary.


                               FIRST CLAIM FOR RELIEF

              Violations of the False Claims Act, 31 U.S.C. § 3729 (a)(1)(A)
     Presenting or Causing to Be Presented False or Fraudulent Claims for Payment

         129.   The United States realleges and incorporates by reference each of the

  preceding paragraphs as if fully set forth in this paragraph.

         130.   VQ knowingly caused to be presented materially false or fraudulent claims

  for payment or approval in violation of the False Claims Act, 31 U.S.C. § 3729(a)(1)(A).

         131.    VQ knowingly caused the ORI Clinics to submit false or fraudulent claims

  to federal health care programs, including Medicare, for claims for knee braces that were

  tainted by the kickback scheme. In order to protect each patient’s privacy, upon the entry

  of an appropriate protective order, counsel for defendant will receive a list of claims that

  contains additional identifiers for each claim listed above as a representative example.

         132.   As a result of VQ’s kickbacks in violation of the Anti-Kickback Statute, 42

  U.S.C. § 1320a-7b(b), VQ knowingly caused false and fraudulent claims for payment to

  be made to federal health care programs, including Medicare. Throughout the relevant




                                               33
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 34 of 36 Page ID #:34




  time period, compliance with the Anti-Kickback Statute was material to the Government’s

  decision to pay health care claims. Indeed, it was a condition of payment.

         133.   By virtue of the false and/or fraudulent claims submitted, or caused by the

  Defendant to be submitted, to federal health care programs, including the Medicare

  program, the United States suffered damages in an amount to be determined at trial, and

  therefore is entitled to treble damages under the False Claims Act plus a civil penalty in

  the statutorily required amount for each false claim.

                              SECOND CLAIM FOR RELIEF

               Violations of the False Claims Act, 31 U.S.C. § 3729 (a)(1)(B)
        Use of False Records or Statements Material to False or Fraudulent Claims

         134.   The United States realleges and incorporates by reference each of the

  preceding paragraphs as if fully set forth in this paragraph.

         135.   By virtue of the foregoing, VQ knowingly caused false records or statements

  to be made or used material to false Medicare claims for knee braces, in violation of 31

  U.S.C. § 3729(a)(1)(B).     Those included, but are not limited to, false certifications of

  compliance with the Anti-Kickback Statute.

         136.   The United States, unaware of the falsity of the records and statements made

  by, used, or caused to be used by VQ, approved, paid, and participated in payments made

  by federal health care programs for claims that would otherwise not have been approved

  and paid.




                                               34
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 35 of 36 Page ID #:35




         137.   By reason of these false records or statements, the United States has sustained

  damages in a substantial amount to be determined at trial, and is entitled to treble damages

  plus a civil penalty in the statutorily required amount for each false claim.

                               THIRD CLAIM FOR RELIEF

                                      Unjust Enrichment

         138.   The United States realleges and incorporates by reference the allegations in

  paragraphs 1 through 128.

         139.   This is a claim by the United States for recovery of monies by which

  Defendant has been unjustly enriched.

         140.   The United States paid claims submitted to Medicare, a federal health care

  program, in connection with the conduct and acts alleged above. Those claims violated

  applicable federal law and regulations, including the Anti-Kickback Statute, and Defendant

  received money as a result of the claims. The circumstances of Defendant’s receipt of

  taxpayer money, whether directly or indirectly, are such that, in equity and good

  conscience, Defendant should not retain those payments, the amount of which is to be

  determined at trial.

                              FOURTH CLAIM FOR RELIEF

                                      Payment by Mistake

         141.   The United States realleges and incorporates by reference the allegations in

  paragraphs 1 through 128.

         142.   By reason of the foregoing, the United States made and/or participated in

  Medicare payments in reliance on the erroneous belief that the claims did not violate with


                                               35
Case 2:21-cv-05197-FLA-MRW Document 1 Filed 11/20/20 Page 36 of 36 Page ID #:36




  the Anti-Kickback Statute. The erroneous belief was material to the United States’

  decision to make the payments. Consequently, the United States is entitled to recover the

  payments in an amount to be determined at trial.

                                  RELIEF REQUESTED
        WHEREFORE, the United States respectfully requests judgment against Defendant

  as follows:

        a)      On Claims for Relief One and Two, treble damages and civil penalties in the

                maximum amount allowed by law;

        b)      On Claims for Relief Three and Four, damages to the extent allowed by law;

        c)      All costs associated with prosecuting this civil action, as provided by law;

        d)      Interest on all amounts owed to the United States; and

        e)      For all relief the Court deems just and proper.


  Dated: November 20, 2020                           Respectfully submitted,

                                                     ERICA H. MacDONALD
                                                     United States Attorney

                                                     s/ Chad A. Blumenfield

                                                     BY: CHAD A. BLUMENFIELD
                                                     Assistant U.S. Attorney
                                                     Attorney ID Number 387296
                                                     600 United States Courthouse
                                                     300 South Fourth Street
                                                     Minneapolis, MN 55415
                                                     Phone: 612-664-5600
                                                     Email: Chad.Blumenfield@usdoj.gov




                                              36
